UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------x
ROGELIO KNIGHTS, JR.,
                                                         MEMORANDUM AND ORDER
                      Plaintiff,
                                                         Case No. 1: 19-cv-480 (FB)(RML)
       -against-

THE CITY UNIVERSITY OF NEW
YORK, THOMAS A. ISEKENEGBE,
CHRISTOPHER TODD CAROZZA,

                       Defendants.
------------------------------------------------x
 Appearances:                                          For the Defendant:
 For the Plaintiff:                                    CORPORATION COUNSEL
 ROOSEVELT SEYMOUR                                     ZACHARY W. CARTER
 300 Cadman Plaza West, 12th floor                     100 Church Street, Room 2-125
 Brooklyn, NY 11201                                    New York, New York 10007
BLOCK, Senior District Judge:

       Plaintiff Rogelio Knights brings this action against the City University of New

York (“CUNY”), Thomas Isekenegbe, and Christopher Carozza, for due process

violations under 42 U.S.C. § 1983. Defendants move to dismiss under Federal Rule

of Civil Procedure 12(b)(6). For the following reasons, defendants’ motion is denied.

                                                I.

       For purposes of this motion, the Court must take as true the allegations in the

complaint and draw all inferences in plaintiff’s favor. See Weixel v. Board of Educ.,

287 F.3d 138, 145 (2d Cir. 2002). To survive a motion to dismiss, a complaint “does


                                                   1
not need detailed factual allegations,” but “a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      The complaint alleges the following facts: Bronx Community College

(“BCC”) hired Knights in September 2016 to work as a temporary student athletic

manager. BCC is part of the CUNY system.

      In January 2017, Carozza, the Title IX coordinator of LaGuardia

Community College—also part of the CUNY system, notified Knights that a

student alleged that he sexually harassed her and that Carozza would investigate

the allegations. On March 15, 2017, Carozza filed a report, finding the allegations

to be substantiated. The report was allegedly shared with unnamed people in the

Department of Education.

      On March 17, 2017, Knights was summarily terminated without being

afforded both a pre-termination hearing and a name-clearing hearing. The

complaint alleges that Isekenegbe, the President of BCC, was responsible for

terminating BCC employees and administering termination hearings.

      On May 3, 2018—about fourteen months later—defendants rescinded

Knights’ termination. Shortly thereafter, the parties entered into arbitration,

pursuant to a collective bargaining agreement (“CBA”) between the plaintiff’s

employer and the Professional Staff Congress, a labor organization representing




                                           2
CUNY employees. However, the arbitrator held that because Knights had been

reinstated, the arbitration was moot.

                                         II.

      Echoing the arbitrator’s rationale, defendants claim that plaintiff’s lawsuit is

likewise moot. Their contention fails for a number of reasons:

      First, the arbitrator’s ruling does not have preclusive effect over §1983

claims. See Mc Donald v. City of West Branch, Mich., 466 U.S. 284, 292 (1984)

(“[A]ccording preclusive effect to arbitration awards in §1983 actions would

severely undermine the protection of federal rights”).

      Second, at oral argument, defendants’ counsel conceded that plaintiff—

albeit a temporary public employee—came under the protection of the CBA’s “just

cause” dismissal clause.1 Therefore, he had a constitutional protected property right

in his employment. See Faghri v. Uni. Of Conn., 621 F.3d 92, 99 (2d Cir. 2010)

(“A public employee who may be dismissed only for just cause has a property right

in his employment”). Accordingly, he could not “be terminated or demoted without

due process.” Id. This entitled plaintiff to a hearing before he was terminated,

notwithstanding that he was reinstated over a year later. See Bd. of Regents v. Roth,




1
 The oral argument transpired by telephone on March 24, 2020 due to the
Coronavirus, and, although not recorded, this concession was immediately
memorialized. See Docket Entry entered 3/24/2020.
                                          3
408 U.S. 564, 569 (1972) (a hearing is necessary “[b]efore a person is deprived of

a protected interest”).

      Third, plaintiff would also be entitled to a name-clearing hearing because the

obvious stigmatizing basis for his termination was allegedly publicly disclosed to

unidentified people in the Department of Education, which was not the plaintiff’s

employer. See Patterson v. City of Utica, 370 F.3d 322, 329-30 (2d Cir. 2004) (a

name-clearing hearing is necessary when “government defamation occurs in the

course of dismissal from government employment”); Brandt v. Bd. Of Coop. Educ.

Servs., 820 F.2d 41, 44 (2d Cir. 1987) (“The purpose of the [public disclosure]

requirement is to limit a constitutional claim to those instances where the

stigmatizing charges made in the course of discharge have been or are likely to be

disseminated widely enough to damage the discharged employee’s standing in the

community or foreclose future job opportunities.”)

                                        III.

      CUNY further moves, in any event, to dismiss plaintiff’s Monell claim. See

Monell v. Department of Social Servs., 436 U.S. 658, 694 (1978) (A municipality

may be liable under §1983 when the “execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly

be said to represent official policy” causes a constitutional violation).




                                           4
      The Second Circuit has held that a single act by a municipality may amount

to policy “if ordered by a person ‘whose edicts or acts may fairly be said to

represent official policy.’” Rookard v. Health & Hosps. Corp., 710 F.2d 41, 45 (2d

Cir. 1983) (quoting Monell, 436 U.S. at 694). “Where an official has final authority

over significant matters involving the exercise of discretion, the choices he makes

represent government policy.” Id.

      Plaintiff has pleaded sufficient facts to support an inference, at the pleading

stage, that Isekenegbe’s decisions constitute CUNY’s final decisions. Namely,

plaintiff alleges that: (1) Isekenegbe was the President of BCC; (2) Isekenegbe had

complete responsibility over terminations and hearings at BCC; and (3) Isekenegbe

terminated plaintiff, a BCC employee, without providing due process hearings.

                                          IV.

      The two individual defendants claim that the claims against them should be

dismissed because Knights fails to sufficiently allege individual liability. See

Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir. 2013) (“[I]n order to

establish a defendant's individual liability in a suit brought under § 1983, a plaintiff

must show, inter alia, the defendant’s personal involvement in the alleged

constitutional deprivation.”). However, if the allegations are true, Isekenegbe failed

to provide the requisite hearings and Carozza created a fraudulent report that led to

Knights’ termination and the public distribution of the stigmatizing basis for his


                                           5
discharge. Therefore, they would be personally involved in these constitutional

deprivations. 2

                                      Conclusion

      For the foregoing reasons, the motion to dismiss is DENIED.3

IT IS SO ORDERED.

                                       _/S/ Frederic Block_______________
                                       FREDERIC BLOCK
                                       Senior United States District Judge

April 6, 2020
Brooklyn, New York




2
  Defendants contend, alternatively, that they are entitled to qualified immunity.
But, because these constitutional rights have been clearly established for many
years, see Faghri, 621 F.3d at 99, Patterson, 370 F.3d at 330, they cannot avail
themselves of this affirmative defense. See Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982) (government officials are shielded from civil liability only if “their
conduct does not violate clearly established statutory or constitutional rights.”).
3
  In his opposing papers, plaintiff requests “vacatur” of the arbitrator’s award. Even
if this were to be deemed a motion, it is academic in light of this decision.
                                          6
